Citation Nr: 0938487	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to July 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO). 

In December 2004, the Veteran filed a claim for service 
connection for exposure to carbon tetrachloride.  In his 
March 2005 Notice of Disagreement for his hemorrhoids claim, 
the Veteran asked to reopen a claim for a clothing allowance.  
As no rating decision has been issued for either issue, these 
claims are referred back to the RO for the appropriate 
action.  


FINDING OF FACT

The Veteran's hemorrhoids are no more than moderate in 
degree, and are not large, thrombotic, or irreducible with 
excessive redundant tissue.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, DC 
7336 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1 (2009).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7 (2009).

Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2 (2009).  In this case of an 
application for a higher initial rating for hemorrhoids, the 
Board reviewed the Veteran's VA compensation and pension 
examination of October 2006, and the rest of his claims file.  
The Veteran filed the claim at issue here in February 2004.  
He was granted service connection at a noncompensable rate in 
a March 2005 rating decision.

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is warranted where hemorrhoids are mild 
or moderate in degree.  A 10 percent rating is warranted 
where they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted where there is persistent 
bleeding with secondary anemia, or with fissures.

The RO established service connection for the Veteran's 
hemorrhoids in a March 2005 rating decision.  Records from 
the Central Alabama Veterans Health Care System reflect that 
the Veteran was treated for external hemorrhoids in December 
2003.  In October 2007, the Veteran received more treatment 
for external hemorrhoids from the Columbus Community Based 
Outpatient Clinic.  These records, however, do not expand on 
the severity of the Veteran's hemorrhoids or the duration of 
their treatment.

The Veteran underwent a VA digestive conditions examination 
in October 2006.  The examiner reviewed the Veteran's 
history, and the Veteran stated that he has suffered from 
hemorrhoids since 1982.  The examiner noted that the Veteran 
had external hemorrhoids, but there was no blood on a gloved 
finger.  The Veteran's left groin area had a whitish area, 
but no visible acute lesion.  There was no fistula noted on 
the rectum and no mass in the rectal vault.  Accordingly, the 
examiner diagnosed the Veteran as suffering from external 
hemorrhoids, stable with no anemia.  

The evidence thus shows that a noncompensable rating is 
proper.  An increased rating to 10 percent would only be 
warranted if there is evidence that the Veteran's hemorrhoids 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  This 
description does not match the Veteran's symptomatology.  
Instead, the Veteran's hemorrhoids are external and stable, 
resulting in no bleeding.  As the Veteran's rating is 
remaining unchanged, staged ratings are not an issue.

Further, the Veteran's disability does not warrant an 
extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. 
§ 3.321 (2009).  As outlined by the Court of Appeals for 
Veterans Claims (Court), the Board uses a three-step inquiry 
to determine whether an extraschedular rating is appropriate; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code 
includes the specific manifestations of the Veteran's 
moderate hemorrhoids.  The Veteran's pattern of disability is 
thus contemplated in the applicable rating criteria for 
hemorrhoids.  There is no evidence that his service-connected 
disability has interfered with his employment.  The record is 
also silent as to any hospitalizations related to the 
Veteran's hemorrhoids.  Accordingly, an extraschedular 
evaluation is not appropriate in this case.  

As the Veteran's hemorrhoids are no more than moderate in 
degree and are not large, thrombotic, or irreducible with 
excessive redundant tissue, the Board concludes that the 
criteria for a compensable rating for hemorrhoids are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, DC 7336.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

This claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  VA thus has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, it appears that all obtainable evidence identified by 
the Veteran and relevant to his claim - including service 
treatment records and VA outpatient records - has been 
obtained and associated with the claims file.  

The Veteran was afforded a VA digestive conditions 
examination in October 2006.  In its August 2009 brief, the 
Veteran's representative asked the Board to remand the case 
for a new examination on the basis that it has been almost 
three years since the Veteran's last VA examination.  The 
representative further stated that where a Veteran claims a 
disability is worse than originally rated and when the 
available evidence is too old to adequately evaluate the 
state of the condition, VA must provide a new examination.  

In response, the Board notes that the passage of time alone 
does not trigger the need for a new examination.  See 
VAOPGCPREC 11-95 (1995); see also Palczewski v. Nicholson, 21 
Vet. App. 174, 182 (2007) ("Although evidence submitted 
between the date of the regional office's decision and the 
Board's review of that decision could, in particular 
instances, conceivably require that a new medical examination 
be provided, the mere passage of time between those events 
does not.").  Instead, a reexamination is required when 
"evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect."  
38 C.F.R. § 3.327(a) (2009).  The Board finds that this 
regulation clearly contemplates the submission of 
"evidence" as the prerequisite for a reexamination.  Such a 
reading is consistent with the Court's jurisprudence on this 
issue.  In Caffrey v. Brown, for instance, VA was required to 
provide a new examination only after the claimant submitted 
evaluations from his rehabilitation counselor regarding his 
mental condition.  6 Vet. App. 377, 381 (1994).  

The Court has allowed a claimant's assertion alone to trigger 
the need for a new examination only when that assertion can 
be considered lay evidence.  See, e.g., Snuffer v. Gober, 10 
Vet. App. 400 (1997) (a claimant was entitled to a new 
examination of his bilateral hearing loss when he complained 
to the RO that his hearing had deteriorated further).  As 
such, for an assertion or statement alone to provide the 
basis for a reexamination, such statement must be evidence 
not requiring that the proponent have specialized education, 
training or experience.  38 C.F.R. § 3.159(a)(2).  

The situation in the case before the Board is markedly 
different from those where a reexamination was warranted.  
Here, unlike in Caffrey, neither the Veteran nor his 
representative has submitted evidence to show that the 
Veteran's service-connected hemorrhoids have worsened in 
severity.  Instead, the request for a reexamination rests 
solely on the claim by the Veteran's representative that the 
Veteran's condition has worsened.  Further, the Veteran 
himself has not claimed that his condition has deteriorated, 
and there is no indication that the Veteran and his 
representative discussed his current symptomatology.  
Accordingly, the Board finds that this case need not be 
remanded to allow for a reexamination.  

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the Board finds that all necessary development 
has been accomplished, and appellate review does not 
therefore result in prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to a compensable initial rating for hemorrhoids 
is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


